Filed 4/18/14 In re Jacob C. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re JACOB C., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,
                                                                       G048277
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL044305)
         v.
                                                                       OPINION
JACOB C.,

     Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Cheryl L.
Leininger, Judge. Affirmed.
                   William G. Holzer for Defendant and Appellant.
                   Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and
Warren Williams, Deputy Attorneys General, for Plaintiff and Respondent.
              Jacob C., a minor, appeals from the juvenile court order of wardship (Welf.
& Inst. Code, §§ 602, 725)1 based on the finding he violated Penal Code section 242
(battery), a misdemeanor. He was placed on home probation in the custody of his father,
subject to certain terms and conditions. On appeal, Jacob maintains the court abused its
discretion by declaring him a ward of the court, and instead should have placed him on
non-wardship probation. (§ 725, subd. (a).) We affirm the juvenile court’s order.
                                             I
              Sixteen-year-old Jacob was living with his mother (hereafter Mother) and
younger brother (hereafter Brother). On March 3, 2013, Mother did not want Jacob to
play on his Xbox video game console. In Jacob’s bedroom, they got into an argument
and Mother attempted to take the game console’s power cord. The argument escalated
and the pair began yelling and tugging on opposite ends of the cord. Jacob slapped
Mother on the forehead.
              Brother saw the slap and heard Mother angrily ask Jacob, “‘Why?’” and “‘I
didn’t hit you.’” This prompted 15-year-old Brother to intervene and push the pair apart.
Mother left the room and went downstairs. Brother said he called 911 within five
minutes because Jacob would not calm down. Brother saw Jacob walk around the house
and push items over, dumping things on the ground. He reported to the police dispatcher
that Jacob was being aggressive and hit Mother. He also stated Jacob had been smoking
marijuana, and he used marijuana daily.
              Brother said Jacob left the house after he called 911. Approximately 10
minutes later, Deputy Brandi Campbell arrived at the home and noticed red marks on
Mother’s forehead. Campbell spoke with Brother, who stated he tried to calm Jacob
down, but he was afraid and called the police. Mother signed a private person’s arrest



1            All further statutory references are to the Welfare and Institutions Code,
unless otherwise indicated.

                                            2
form. After speaking with Mother and Brother, the officer determined Jacob should be
arrested. Campbell took a photograph of Mother from a distance of approximately
six feet away. She opined the redness in Mother’s face was not shown in the photograph.
Campbell stated she tried to take the picture from several different angles to document
the injury, but “it wasn’t coming out.”
              The court considered a pre-trial probation report. It stated deputies had
previously responded to the residence in October 2011 and August 2012 regarding
arguments between Mother and Jacob. On the date of the incident, Mother stated Jacob
smoked marijuana, drank alcohol, and was disrespectful. Mother said she no longer
wanted Jacob to live with her and she feared for the safety of herself and three younger
children.
              The report also contained information from several interviews conducted at
juvenile hall the day after the incident. Mother stated Jacob had hit her two or three times
before. She stated he started to become physically assaultive two years ago and he had
been verbally disrespectful since the age of seven or eight. She added Jacob did not
follow her household rules. She restated Jacob should live with his father.
              Jacob’s father (Father) stated he did not believe Jacob intentionally hit
Mother and stated their arguments “often escalate unnecessarily.” Father reported he was
willing to have Jacob live with him.
              When Jacob was interviewed, he denied intentionally hitting Mother. He
maintained Mother was cursing at him and calling him mean names. When he tried to
leave, he had to “squeeze by her” and in the process his fingertips “‘swiped across her
face.’”
              The pre-trial report also described the family’s situation. Jacob’s parents
were never married but lived together for three years. Mother had legal custody of Jacob
and his three younger siblings. Father has visitation rights every other weekend. Mother
reported Father’s visits were infrequent, and she attributed some of Jacob’s issues to

                                             3
Father’s lack of involvement. Jacob stated he saw Father a couple times a week, but
Father did not have a place for him and his siblings to stay.
              Mother was briefly married from 2010 to 2011, and her ex-husband (who is
not Jacob’s father) frequently hit Jacob. She reported Jacob was in counseling from 2008
to 2011 and prescribed medication for depression and ADHD. She said he stopped
taking the medicine and going to counseling because there was a different counselor and
Jacob did not like the medication’s side effects.
              Jacob recently stayed with a friend’s family for a month because of ongoing
problems with Mother. Mother also reported Jacob ran away from home for three days.
Jacob denied running away.
              Jacob had no prior criminal record and no history of gang association.
Mother believed Jacob had taken things from her and his younger sister. Jacob admitted
stealing $20 from his sister one time. Jacob reported he first tried marijuana at age 14,
and he smoked marijuana a couple times a week. He first tried alcohol at age 15, and he
drank approximately once every two months. Jacob denied using other illegal
substances.
              Jacob’s first semester grades for the tenth grade included four “Ds” in core
subjects, a “C” in physical education, and a “C+” in art. Jacob explained the reason his
grades were poor was because he is lazy and he does not like to do homework. Mother
reported that before high school, Jacob was a straight A student. Father opined Jacob had
gotten into the wrong crowd and his grades had suffered because Jacob played too much
Xbox. Jacob was once suspended in the 9th grade for fighting with another student. Due
to a poor attendance record, Jacob has occasionally attended school on Saturdays. The
probation department recommended Jacob be declared a ward of the court.
              At trial, 15-year-old Brother testified he believed the slap was accidental
and the only reason he called the police was because he believed the police would clam
Jacob down. He had called the police once before. Brother stated that if he tried to get in

                                             4
Jacob’s way or told him to stop, Jacob would get “even more mad.” Brother explained he
did not tell the police the slap was accidental because they would not have come to the
house. Brother said the fighting made him upset. He stated Jacob did not smoke
marijuana daily, and he did not see Jacob smoke any the day of the incident. He stated
his report to the 911 operator about Jacob was an exaggeration.
              At trial, Mother testified she had a heated argument with Jacob that had
started the day before. Mother had taken the Xbox away from Jacob and he was not
supposed to be playing with it. Mother stated Jacob did not intentionally slap her. She
admitted telling Campbell on the day of the incident that she was having issues with
Jacob because he was being disrespectful, smoking marijuana, drinking alcohol, and
ignoring her. Mother said she was very emotional when the police were there. Jacob
had said he hated her during the argument.
              Mother stated police had come to her home on a previous occasion because
of an argument between herself and Jacob. She stated on the day of the incident she was
being honest with the officers and signed a private person’s arrest form, indicating she
was afraid for her safety and her children’s safety. Mother explained that now she has
had time to think about the events that day, she no longer believed Jacob intentionally
slapped her. She explained Jacob did not have a closed fist and he did not lunge at her.
She said they were both yelling and using hand motions to communicate. In addition, she
remembered Jacob was trying to get around her and out of the room when the contact
occurred. Mother wrote a letter to the court indicating she no longer wanted to prosecute
the case. She added her entire face normally gets red when she is upset. She was not
injured or harmed in any way.
              After hearing testimony from Mother, Brother, and Campbell, Jacob’s
counsel made a section 701.1 motion requesting dismissal of the case. The court denied
the motion.



                                             5
              Next, the court heard Jacob’s testimony. Jacob recalled that he and Mother
were pulling the Xbox cord back and forth, and during the argument he “accidently
swiped her” while making a hand motion. He stated his hand hit her nose, not her
forehead or cheek. He stated they were both very upset and it was an accident. He
recalled Mother asked him, “‘Why did you hit me?’” He stated he replied, “‘I didn’t hit
you.’” Jacob denied throwing things around the house after Mother left the room. Jacob
admitted he intentionally knocked over one basket full of remotes because he was upset.
He recalled leaving the house immediately after the incident. He claimed he was not
aware Brother called 911.
              Jacob testified he had gotten into other verbal arguments with Mother
before this incident and on one occasion the police were called. He could not recall ever
accidentally hitting Mother in the past. He denied smoking marijuana or drinking that
day.
              The juvenile court determined there was sufficient evidence of a battery as
defined by Penal Code section 242. It stated, “This is a very sad and unfortunate case. I
have no doubt that the family is a loving family and I suspect that what happened is . . . it
got out of hand and now time has passed and everybody wishes it didn’t happen and
probably feel bad that it happened and would like it to just kind of go away. [¶]
Unfortunately, it did happen. And I do not believe under any circumstances that this was
an accident. I absolutely believe that it was intentional. I have no doubt about it and I do
sustain the petition.”
              The court noted, “I think the witnesses would like to minimize it and
perhaps are even in denial about the situation, but this is not normal teenage behavior.
This is way beyond the normal teenage behavior. And I think that the minor was out of
control on that day and the slap happened, and I think it was intentional. [¶] I think it’s
very unfortunate and I think you probably feel bad about it now. I think everybody
would like it not to have happened but obviously there are some real issues here that have

                                              6
to be dealt with, and this definitely happened and the court has no doubts about it
whatsoever.”
               After a brief recess, the court considered Jacob’s sentence. His counsel
argued there were several letters written on Jacob’s behalf, attesting to his good
character. Counsel noted Jacob’s family is very supportive and the minor was living with
Father. Counsel asked if the court would be willing to impose a sentence under section
725 with community service and informal probation.
               Counsel argued if the court was inclined to impose formal probation under
section 602, Jacob was not having any issues in the home supervision program or in
father’s custody. Jacob had found a new school.
               The court ruled, “I know that the family is a loving family and that they
have been supportive, but there are definitely issues here that need to be addressed. I do
not believe that [section] 725 is an appropriate disposition in this particular case so that
request is denied.” Next, the court stated it gave “great weight” to Campbell’s testimony
and she was an unbiased objective witness to the incident. The court then verified
Jacob’s age and address before declaring him a ward of the court. It placed him on
probation, subject to several conditions.
                                              II
               Jacob contends the court abused its discretion by declaring him a ward of
the court. He maintains the court should have placed him on probation without declaring
him a ward of the court. We find no reason to disturb the court’s ruling.
A. Applicable Case Authority
               We review a juvenile court’s decision to declare a minor a ward of the court
for an abuse of discretion, indulging all reasonable inferences to support its decision.
(In re Antoine D. (2006) 137 Cal. App. 4th 1314, 1320.) “An appellate court will not
lightly substitute its decision for that rendered by the juvenile court.” (In re Michael D.
(1987) 188 Cal. App. 3d 1392, 1395.) “We must indulge all reasonable inferences to

                                              7
support the decision of the juvenile court and will not disturb its findings when there is
substantial evidence to support them. [Citations.]” (Ibid.)
              The juvenile court may proceed in one of three ways when the minor is a
person described in section 602. The court may: (1) declare the minor a ward of the
court; (2) order probation without declaring the minor a ward of the court; or (3) order
probation after declaring the minor a ward of the court. (§§ 725, subds. (a) & (b), 727.)
              If the juvenile court declares the minor a ward of the court, it may remove
the minor from the physical custody of his parents or guardian and order the care,
custody, and control of the minor to be under the supervision of the probation officer.
(§§ 726, 727, subd. (a).) The probation officer may place the minor in an approved home
of a relative, a suitable licensed community care facility, or a foster family agency, which
in turn places the minor in a suitable licensed foster family home or certified family
home. (§ 727, subd. (a)(3).)
              If the juvenile court places the minor on probation without declaring him a
ward of the court, the probation officer may supervise the minor up to six months.
(§ 725, subd. (a).) The juvenile court has no authority to impose a condition of probation
beyond this six-month statutory period under section 725, subdivision (a). “‘[T]he power
of the court with regard to probation is strictly statutory, and the court cannot impose a
condition of probation which extends beyond the maximum statutory period of
probation.’ [Citations.]” (People v. Gilchrist (1982) 133 Cal. App. 3d 38, 44.) Under this
option, the court may declare the minor a ward of the court if the minor “fails to comply
with the conditions of probation imposed[.]” (§ 725, subd. (a).)
              In deciding the appropriate disposition, the juvenile court must consider the
circumstances and gravity of the offense committed by the minor in addition to other
relevant factors and material evidence. (§ 725.5.) Additionally, the court must be
mindful of the purpose of the juvenile delinquency laws. “A fundamental premise of
delinquency adjudication is that the court must focus on the dual concerns of the best

                                              8
interests of the minor and public protection.” (In re Jimmy P. (1996) 50 Cal. App. 4th
1679, 1684.)
               The juvenile court need not make specific findings on the record.
(In re John F. (1983) 150 Cal. App. 3d 182, 185.) Remand is required only where the
juvenile court has demonstrably shown that it misunderstood the scope of its discretion or
considered inappropriate factors in declaring a minor a ward of the court. (In re Michael
G. (1977) 76 Cal. App. 3d 872, 875 (Michael G.).)
B. Wardship Analysis
               Jacob seeks to mitigate the gravity of the offense by arguing the crime was
not serious. He characterizes the incident as simply an emotionally-charged family
dispute over a game. He asserts a 16-year-old who slaps his mother should be offered a
less restrictive treatment. He suggests the court should have ordered probation terms
under section 725 (that required less than six months to complete), and if he failed to
fulfill his obligations the court had the option to then declare him a ward of the court and
extend the period of monitoring. He notes the court’s current disposition will hinder his
ability and opportunity to become a more productive member of the community because
now he cannot possess a firearm until the age of 30, barring him from pursuing a career
in the military or law enforcement.
               Under the facts of this case, we conclude the juvenile court acted within its
broad discretion in declaring Jacob a ward of the court. We appreciate it was a close
case. Mother was not seriously injured. Jacob did not have a prior court record. By all
accounts, Jacob has a loving family. However, there was certainly evidence supporting
the adjudgment of a wardship. Jacob’s life appears to be on a downward spiral. He
admitted to having used drugs and alcohol for over the past year. His grades had fallen
significantly and he was suspended for fighting. He suffered from mental health issues
that were no longer being addressed. He had left home for extended periods of time.
Mother reported this is not the first time Jacob had been physically assaultive. Indeed,

                                              9
prior arguments between Jacob and Mother had ended with calls to the police. We agree
with the juvenile court’s conclusion it is not typical teenage behavior to become violent
and aggressive with a parent for not being allowed to play a video game. Jacob did not
just throw a teenage temper tantrum. Brother was so scared by Jacob’s behavior he
called the police. He believed only the police would be able to calm Jacob down. And
Mother was also afraid of Jacob’s temper. She filed a personal arrest report, stating she
feared for her family’s safety. The evidence amply supports the court’s determination
there were serious issues presented by this case and Jacob “was out of control on that
day.”
              Moreover, the evidence showed Jacob was not receiving the proper
guidance and supervision from his parents. Mother recognized she was unable to
effectively parent or discipline Jacob. Jacob’s contact with his father was limited, and he
did not appear to be playing a parental role in Jacob’s life. And there was evidence from
which the juvenile court could infer that Jacob posed a threat to public safety if his
behavior remained unchecked. Jacob’s anger issues, coupled with drug usage and mental
health issues certainly implicated a public safety concern.
              In conclusion, Jacob’s intentional and violent outburst, drug history, and
family situation all support the juvenile court’s conclusion a warship would serve the best
interests of Jacob and the public. We have carefully reviewed the entire record, and it
cannot be said the court’s ruling was an abuse of discretion.
C. The Court’s Disposition Statement
              Jacob asserts the court’s disposition statement is “open to two separate
interpretations” (capitalization omitted) that implicate his due process rights. As
mentioned in the factual summary, after the juvenile court sustained the petition, it took a
brief recess. When the hearing resumed, Jacob’s counsel asked the court to consider a
non-wardship probation under section 725, subdivision (a). The court responded “I do
not believe that [section] 725 is an appropriate disposition in this particular case so that

                                              10
request is denied.” Next, the court stated it gave “great weight” to Campbell’s testimony
and it noted she was an unbiased objective witness to the incident. The court then
verified Jacob’s age and address before declaring him a ward of the court. It placed him
on probation, subject to several conditions.
              Jacob asserts the court’s comment about Campbell’s testimony is
“perplexing” because it relates to the veracity of the underlying crime, not to whether
Jacob should become a ward of the court. Jacob suggests there are two possible ways to
interpret the court’s statement: First, the court gave an erroneous reason for why it
denied Jacob’s request for a disposition under section 725, subdivision (a). Second, the
statement was “a non sequitur stated by an overworked court, haphazardly justifying its
decision to sustain the petition even though it had done so prior to the court recess.” He
concludes the first interpretation suggests the court misunderstood the extent of its
discretion (citing Michael G., supra, 76 Cal.App.3d at p. 875), and the second supports
changing the current law to require juvenile court judges to state reasons for declaring a
minor a ward of the court. Jacob asserts the recitation of reasons will assist appellate
review, prevent careless decisions, and promote public confidence.
              We find no error in the juvenile court’s dispositional statement. The court
referred to several factors it considered before making its order. Because a court must
consider the circumstances and gravity of the offense when deciding the appropriate
disposition, we conclude the court’s comments about Campbell’s unbiased testimony
about the events occurring the day of the battery appropriate. And contrary to Jacob’s
contention on appeal, the court mentioned other relevant factors and material evidence it
had considered. It referred to the letters submitted on Jacob’s behalf and the evidence
Jacob’s family was loving and supportive. Jacob’s family’s situation, as well as the
circumstances and gravity of the battery, were both relevant to the court’s determination
of an appropriate disposition. (§ 725.5.)



                                               11
              This case is not like the situation in Michael G., where the juvenile court
demonstrably showed it misunderstood the scope of its discretion. In that case, the
juvenile court erroneously stated it believed it was illegal to impose conditions to a
non-wardship probation under section 725, subdivision (a). (Michael G, supra,
76 Cal.App.3d at p. 874.) In contrast, all the facts discussed by the court reasonably
supported its ruling. And because the court provided reasons in this case, we find it
unnecessary to reach Jacob’s assertion the law should be changed to require specific
findings on the record in all cases.
                                             III
              We affirm the juvenile court’s ruling declaring Jacob a ward of the court.




                                                   O’LEARY, P. J.

WE CONCUR:



ARONSON, J.



THOMPSON, J.




                                             12